Name: Commission Regulation (EEC) No 3085/91 of 21 October 1991 amending Commission Regulation (EEC) No 2275/88 of 25 July 1988 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 Avis juridique important|31991R3085Commission Regulation (EEC) No 3085/91 of 21 October 1991 amending Commission Regulation (EEC) No 2275/88 of 25 July 1988 concerning the classification of certain goods in the combined nomenclature Official Journal L 291 , 23/10/1991 P. 0012 - 0012 Finnish special edition: Chapter 2 Volume 8 P. 0093 Swedish special edition: Chapter 2 Volume 8 P. 0093 COMMISSION REGULATION (EEC) No 3085/91 of 21 October 1991 amending Commission Regulation (EEC) No 2275/88 of 25 July 1988 concerning the classification of certain goods in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Commission Regulation (EEC) No 2857/91 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 2275/88 (3) lays down measures concerning the classification in the combined nomenclature of, inter alia, a product known as 'mecadeck'; Whereas the Community is a signatory to the International Convention on the harmonized commodity description and coding system, known as the harmonized system; Whereas the Customs Cooperation Council, by virtue of the authority invested in it under the abovementioned convention, has issued a harmonized system classification opinion in respect of the product known as 'mecadeck'; Whereas the combined nomenclature is based on the harmonized system; whereas, as a consequence, account should be taken of this classification opinion at the Community level, HAS ADOPTED THIS REGULATION: Article 1 In the table annexed to Regulation (EEC) No 2275/88 the entry relating to item 9 shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 259, 16. 9. 1991, p. 1. (3) OJ No L 200, 26. 7. 1988, p. 10.